Citation Nr: 0429781	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  98-00 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for vitiligo, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for Raynaud's 
disease, currently rated as 20 percent disabling.

3.  Entitlement to an increased evaluation for a gastric 
ulcer, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for frostbite 
residuals of both hands and both feet, each currently rated 
as 10 percent disabling.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from November 1982 to 
September 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In a September 2004 letter to the veteran, the Board advised 
the veteran that her attorney, Mr. R. Edward Bates, had his 
authority to represent VA claimants revoked by VA, effective 
July 28, 2003.  In essence, it meant that the Board, as well 
as other VA organizations, could no longer recognize Mr. 
Bates at the veteran's representative.  In the letter, the 
veteran was provided several options with respect to her 
representation choices, however, she did not respond.  
Therefore, pursuant to instructions within the letter, the 
Board will assume that the veteran is representing herself in 
the current appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the appellant of the 
information and evidence necessary to substantiate a claim, 
to indicate what portion of any such information or evidence 
is to be provided by which party, and failed to discuss 
whether the documents that it referenced, or any other 
document in the record satisfied that requirement, VA did not 
satisfy the standard erected by the VCAA.  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

A review of the record reveals that no supplemental statement 
of the case (SSOC) has been issued since the enactment of 
VCAA in November 2000; therefore, the veteran has not been 
provided with the law and regulations pertinent to VCAA.

Additionally, it appears that there are other reasons for 
remanding the case.  Subsequent to the June 2000 SSOC for the 
issues on appeal, the RO received additional evidence 
consisting of VA outpatient treatment records and examination 
reports dated from June 2000 to January 2004.  A SSOC has not 
been prepared with respect to any of the additional evidence 
received, and RO consideration has not been undertaken.  
Hence, the Board may not consider such evidence in the first 
instance in the adjudication of the claims on appeal.  
Therefore, the issues must be returned to the RO for its 
review of the aforementioned evidence and inclusion of the 
evidence in a SSOC prior to the case being sent back to the 
Board.  See 38 U.S.C.A. § 7104(a) (West 2002); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Finally, effective August 30, 2002, the criteria for 
evaluating skin disorders was revised.  The veteran has not 
been informed of the changes in the regulations, nor has her 
skin disorder been evaluated by the RO using the new 
criteria.  

October 2002 VA X-ray studies revealed degenerative changes 
in the hands and feet.  This should be considered in 
reviewing the appellant's claim.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), she should be given 
the opportunity to respond.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  In any case, the RO should 
document attempts to ensure all 
contemporary records of pertinent VA 
treatment or evaluation are associated 
with the claims file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request her to 
submit the outstanding evidence.

3.  Upon review of the newly submitted 
evidence, the RO should determine whether 
VA medical examinations should be 
afforded the veteran for any of the 
service-connected disabilities at issue.  
If necessary, those examinations should 
be scheduled, the veteran properly 
informed of the appointments, and the 
examinations performed, with the claims 
folder made available to the examiners 
prior to adjudication of the claim.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefits sought on appeal remain 
denied, the RO must furnish the veteran 
an appropriate supplemental statement of 
the case and allow her a reasonable 
period of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including VCAA and any other 
legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




